Citation Nr: 1205233	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  06-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1981 to February 1986, and from October 2001 to May 2002.  He also had reservist service in the Army Reserves, which is presumed to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the above-referenced claim.  

In October 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a July 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case essentially claims that his currently diagnosed low back disorder is related to injuries he incurred during his active duty and reservist duty service.  Having reviewed the evidence of record, the Board finds that an additional remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).


During the course of his appeal, the Veteran notified the RO that he received treatment for his claimed low back disorder from Womack Army Medical Center (WAMC) from May 1997 to July 1997.  In March 2006, the RO contacted WAMC in an attempt to obtain the identified records.  WAMC responded in April 2006 and notified the RO that there were no records located for the Veteran.  The Veteran was not notified by VA that these records were not obtained.

Under the duty to assist, VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility or military medical center, these regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  As the WAMC informed the RO that it was unable to locate any medical records for the Veteran, the Board finds that all efforts to obtain said records have been exhausted and any additional attempts to obtain the records would be futile.  

However, the Veteran has not been provided with notice pursuant of 38 C.F.R. § 3.159(e) that his records from WAMC could not be obtained.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the Veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  If such notice is oral, VA must make record of the notice.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds it has no choice but to remand this claim and direct the RO/AMC to inform the Veteran of the unavailability of his records from WAMC, pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.

Additionally, the Board finds that further attempts must be made in an attempt to verify the specific dates of the Veteran's ACDUTRA or INACDUTRA service in the Army Reserves.  The Board finds that such an attempt must be made in light of the Veteran's claim that he may have injured his low back during his reservist service.  In this regard, the claims file reflects that the RO made an attempt to verify the nature of the Veteran's service in February 2003.  Specifically, the RO submitted a request to the National Personnel Records Center (NPRC), identifying the Veteran's first period of active duty service from August 1981 to February 1986, requesting that the NPRC verify any unverified periods of service.  In a February 2003 response, however, the NPRC verified only the Veteran's first period of active duty service and failed to provide any information regarding the nature of his reservist service.  Although some of the Veteran's service personnel records from his reservist service are of record, it is still unclear as to the exact time periods of his ACDUTRA and INACDUTRA service.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given this, the RO/AMC must undertake appropriate action to verify the specific dates of ACDUTRA and INACDUTRA for the Veteran's reservist service.

Moreover, a review of the claims file reveals that not all of the Veteran's relevant private medical records have been obtain.  His service treatment records include his report of having received treatment from a private chiropractor for his back from approximately 1999 to May 2000.  In September 2005, the RO requested that the Veteran provide a copy of any his chiropractor records; however, the Veteran did not respond.  Nevertheless, the RO did not request that the Veteran provide specific information regarding the name, location, and specific dates of his chiropractic care, or solicit written consent from the Veteran authorizing the release of this information directly to VA.  VA has adopted a regulation requiring that when it becomes aware of private treatment records, it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the Veteran's private chiropractic treatment records, VA has not attempted to obtain these records pursuant to 38 C.F.R. § 3.159(e)(2).  As these records are relevant to the Veteran's claim, on remand, the RO/AMC must contact the Veteran and request that he identify the names, dates, and locations of all medical facilities from which he received medical treatment for his claimed low back disorder so that any outstanding records may be associated with the claims file.

Finally, the Veteran submitted additional evidence in November 2011 directly to the Board in support of his claim for service connection.  Specifically, he submitted a November letter from the medical services department of his employer and an August 2011 letter from his private physician, both regarding his claimed low back disorder.  The RO has not considered this evidence and the Veteran has not waived the initial consideration of this material by the RO.  In these circumstances, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and inform them of the unavailability of the medical records from Womack Army Medical Center, pursuant to 38 C.F.R. § 3.159(e).  In so doing, the RO/AMC shall provide the Veteran with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as a notice that the claimant is ultimately responsible for providing the evidence.  The RO/AMC shall provide the Veteran with sufficient time to provide a response, or such evidence, and request that the Veteran inform the RO if he is unable to procure such evidence.

2.  The RO shall take appropriate steps verify the Veteran's specific periods and types of military service and to secure all active and reservist duty personnel records through official channels, including a breakdown of all periods of ACDUTRA and INACDUTRA.  Efforts at verification must include contacting the NPRC, and any other appropriate source.  All records should be associated with the claims file.  If there are no records or the requested information is unavailable, any such determination should be set forth in the claims file and the Veteran must be notified of all efforts to obtain said records and provided an opportunity to provide the evidence, pursuant to 38 C.F.R. § 3.159(e).

3.  The RO/AMC shall contact the Veteran and request that he provide a list of all VA medical facilities where he has received medical treatment and the names of all private medical facilities and physicians who have treated him for the claimed low back disorder, to include the provider of his chiropractic treatment reported to have occurred between 1999 and May 2001.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the Veteran, and must be associated with the claims file.

The Veteran is informed that VA law states the following:  "The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians. . . . [T]he claimant must authorize the release of existing records. . . ."  38 C.F.R. § 3.159(c)(1)(i) & (ii).

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

